DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 was filed after the mailing date of the notice of allowance on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method for a user equipment to transmit an indication of a precoder to a base station, the method comprising: determining from a codebook an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; the first beam phase parameter taking on one of a first integer number of phase values, the first integer number is 8; the second beam phase parameter taking on one of a second integer number of phase values, the second integer number is 4, the second beam having a lesser power than the first beam; and reporting the determined indication of the precoder to a base station. Closest prior art, Rahman, discloses A method for a user equipment to transmit an indication of a precoder to a base station, the method comprising: determining from a codebook an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; the first beam phase parameter taking on one of 
Regarding claims 2-10 and 21:
Claim 2-10 and 21 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest the first beam phase parameter taking on one of a first integer number of phase values, the first integer number is 8; the second beam phase parameter taking on one of a second integer number of phase values, the second integer number is 4 as recited in claims 11 and 13 for the same reason stated in claim 1 above.

Regarding claims 12 and 22:
Claims 12 and 22 are allowed as being dependent on claim 11.

Regarding claims 14-20 and 23:
Claims 14-20 and 23 are allowed as being dependent on claim 13.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JANICE N TIEU/Primary Examiner, Art Unit 2633